 BROOKWOOD FURNITUREBrookwood Furniture, Division of U.S. Industriesand Upholsterers' International Union of NorthAmerica, AFL-CIO. Cases 26-CA-7522, 26-CA-7615, 26-CA-7684-1, -2, -3, -4, -5, 26-CA-7711, 26-CA-7753, 26-CA-7789, 26-CA-7944, 26-CA-8132, and 26-RC-5873September 23, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 14, 1980, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, General Counselfiled cross-exceptions and a supporting brief,' andRespondent filed an answering brief to GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record2and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,3and conclusions4of the Administrative LawJudge5and to adopt his recommended Order.6i Respondent's motion to strike counsel for General Counsel's cross-exceptions and supporting brief for failing to comply with Sec. 102.46(b)and 0) of the Board's Rules and Regulations, Series 8, as amended, andfailing to narrow the issues for review is hereby denied. The cross-excep-tions set forth the specific findings of the Administrative Law Judge andcite the specific pages and lines of his Decision to which exception istaken. The 2-page supporting brief sets forth the theory and facts reliedon to support the cross-exceptions, and calls particular attention to IIpages of its attached brief to the Administrative Law Judge. In these cir-cumstances, we find that counsel for General Counsel's cross-exceptionsand supporting brief fully comply with our Rules and Regulations.2 Due to an error by the court reporter, original volumes 2 and 3 ofthe transcript deleted the testimony of certain witnesses and put otherwitnesses' testimony out of order. By stipulation the parties submitted tothe Board corrected volumes 2 and 3, agreed that the corrected volumeswere submitted to the Administrative Law Judge for his consideration ofthe case, and moved the Board approve these volumes for official use. Byorder dated July 29, 1980, the Board approved the parties' stipulation andgranted the joint motion to correct the transcript.3 Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Lawss Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Product.~, Inc.., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings. In this regard, we find no merit in Re-spondent's contention that the Administrative Law Judge's credibilityfindings with respect to Hall and McElhenney are inconsistent and unrea-sonable. The Administrative Law Judge discredited portions of Hall's tes-timony, noting that Hall appeared to become uncomfortable when askedwhat had happened to a note he had allegedly made of a conversation hehad with employee Swords. Thus, on the basis of his demeanor, the Ad-ministrative Law Judge found that certain aspects of Hall's testimonyraised questions of candor. As to McElhenney, the Administrative LawJudge credited his testimony on the basis of demeanor, finding him to be258 NLRB No. 28ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, BrookwoodFurniture, Division of U.S. Industries, Pontotoc,Mississippi, its officers, agents, successors, and as-signs, shall take the action set forth in said recom-mended Order, except that the attached notice is"straightforward," "cooperative," and "candid." That McElhenney wasunable to produce the alleged documentation he had of conversationswith supervisors does not, in our opinion, warrant discrediting his testi-mony, in view of the Administrative Law Judge's evaluation of his de-meanor. We note that this is not a case where the Administrative LawJudge credited all of General Counsel's witnesses and none of Respond-ent's witnesses, since several of General Counsel's witnesses were entirelydiscredited on the basis of demeanor. In short, we find the AdministrativeLasw Judge's credibility determinations to be consistent and reasonablybased on a thorough evaluation of the witnesses' testimony in light oftheir demeanor.4 We agree with the Administrative Law Judge's finding at fn. 22 ofhis Decision that Buse's comments constitute objectionable conduct. Wenote that no exceptions have been filed to his finding that these com-ments were not violative of Sec. 8(a)(l).In the absence of exceptions thereto, we adopt, pro forma, the Adminis-trative Law Judge's finding at sec. 1,D,(5), that Hamblin's conduct didnot violate Sec. 8(a)(1).We note that the conduct described in sec. I,D,(8), (9), and (14),which the Administrative Las' Judge found, and we agree, constitutesobjectionable conduct, was neither alleged nor litigated as violative ofSec. 8(a)(1)We agree with the Administrative Law Judge that the conduct ofWeatherly and Parker, as described in sec. 3,D,(16), constitutes objection-able conduct and that Parker's conduct violated Sec. 8(a)(l). However,we decline to adopt his finding that Weatherly's conduct violated Sec.8(a)(1) since the Administrative Law Judge denied General Counsel'smotion to amend the complaint to include Weatherly and stated thatWeatherly's conduct would only be considered with respect to objec-tions. No exceptions were filed to this ruling.We agree with the Administrative Law Judge that Hall's election dayconversation with McElhenney, as described in sec. IIl,E,(2), violatedSec. 8(a)(1). The evidence shows that Hall's inquiries constituted a prob-ing into McElhenney's union sentiments and were accompanied by athreat of changes and comments indicating both that Respondent was dis-pleased with its employees' union activity and that Respondent was inter-rogating other employees. Such probing tends to coerce employees in theexercise of their Sec. 7 rights. Contrary to Respondent's contention, thecoercive impact is not diminished by the fact that McElhenney was aknown union supporter. See PPG Industries. Inc.. Lexington Plant, FiberGlass Division, 251 NLRB 1146 (1980). Accordingly, e find that Re-spondent violated Sec. 8(a)( ) by interrogating McElhenney about hisunion sympathies and reasons for supporting the Union.I In certain instances the Administrative Law Judge found that Re-spondent violated Sec. 8(a)(1) but failed to specify how the Act was vio-lated. In each instance Respondent violated the Act essentially as allegedin the complaint. Thus. we find that Chewe's comments to McElhenneyas described in sec. 3,A, Wise's comments to Wray as described in sec.Ill,B, (2), and Hall's comments to Swords as described in III,D,(4), con-stitute implied threats and tended to coerce employees in the exercise oftheir Sec. 7 rights.6 We agree with the Administrative Lassw Judge's findings sustainingthe objections to the election and adopt his recommendation to set asidethe election. Accordingly, we shall remand Case 2-RC-5873 to the Re-gional Director for purposes of scheduling and conducting a second elec-tion at such time as he deems appropriate.In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.208 BROOKWOOD FURNITUREsubstituted for that of the Administrative LawJudge.IT IS FURTHER ORDERED that the election inCase 26-RC-5873 be set aside and that that case beremanded to the Regional Director for Region 26for purposes of scheduling and conducting asecond election at such time as he deems appropri-ate.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesabout their activities on behalf of Upholsterers'International Union of North America, AFL-CIO, or any other labor organization.WE WILL NOT tell our employees theyshould change their negative attitude in regardto efforts of employees to secure better wagesfor employees.WE WILL NOT imply that our employeesmay get into trouble by involving themselveswith a union.WE WILL NOT threaten our employees thatthey may get themselves into trouble by in-volving themselves with the Union.WE WILL NOT threaten our employees thatthey cannot afford to vote for the Union be-cause of their having the position of leadman.WE WILL NOT threaten our employees thatwe are afraid our employees may get intotrouble by being on the Union's in-plant orga-nizing committee.WE WILL NOT reprimand our employees be-cause they threaten to file charges with theNational Labor Relations Board.WE WILL NOT reprimand our employees be-cause they engage in union activities.WE WILL NOT discharge or refuse to rein-state our employees because of their union ac-tivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer immediate and full reinstate-ment to Jerry Wray and Kawonies McElhen-ney, to their former jobs or, if their jobs nolonger exist, to substantially equivalent jobswithout prejudice to their seniority or otherrights and privileges.WE wii.l. make whole Jerry Wray andKawonies McElhenney for any loss of earn-ings they may have suffered by reason of ourdiscrimination against them, with interest.Wl WiL.L expunge, rescind, and not considerwarnings issued Jimmy Lessel on December15, 1978, and Kawonies McElhenney on Janu-ary 4 and 25 and March 1, 1979.BROOKWOOD FURNITURE, DIVISIONOF U.S. INDUSTRIESDECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERSTON, Administrative Law Judge:This matter was heard in Tupelo and Oxford, Mississippi,on November 5, 8, 9, 14, 15, and 16 and on December 3,4, and 5, 1979. The charges in the respective cases werefiled on December 1, 1978, January 30, 1979, March 13,21, and 27, April 12, May 2, July 24, and November 1,1979. Several of those charges were amended at variousdates during 1979. On January 26, 1979, a complaintissued in Case 26-CA-7522. Subsequently, after otherpleadings were filed, an order consolidating cases,second amended consolidated complaint, and notice ofhearing issued on August 24, 1979. Amendments to theconsolidated complaint were made at various dates in-cluding November 5 and December 3, 1979, and at var-ious other times during the hearing.The General Counsel alleges that Respondent commit-ted numerous violations of Section 8(a)(1), followingcommencement of the Charging Party's (herein calledthe Union) organizing campaign among Respondent'semployees at its Pontotoc, Mississippi, plants. That cam-paign commenced during the summer of 1978. Addition-ally, the General Counsel alleges that Respondent com-mitted numerous violations of Section 8(a)(3) by issuingoral and written warnings to its Pontotoc employees, as-signing an employee a more arduous job, and terminatingseveral employees, because of its employees' union activ-ities.The Union filed the petition in Case 26-RC-5873 onSeptember 28, 1978. The election was held on December1, 1978, pursuant to a Stipulation for Certification UponConsent Election which was approved on October 19,1978. Approximately 465 employees were eligible tovote,' 120 votes were cast for the Union, 334 votes werecase against the Union, there were 3 challenged ballotsand 2 void ballots. On December 11, 1978, the Unionfiled timely objections to the election. In accordancewith a Board Order, which issued on February 27, 1979,the hearing herein was held, in part, to resolve the issuesThe unit included all production and maintenance employees, includ-ing floaters, leadman, local and over-the-road truck drivers, quality con-trol employees employed at the Employer's Plants I and 4 located at 175Industrial Drive. Pontotoc, Mississippi, and all samplers and shippers em-ployed at the Employer's warehouse located at 263 Brookwood Drive.Pontotoc Mississippi. excluding all office clerical. technical and profes-sional employees, industrial engineers. guards, watchmen and supervisorsas defined in the Act209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDraised by the Union's Objections 6, 7, and 9 and the addi-tional Objections A and B.Upon the entire record,2and from my observations ofthe witnesses, and after due consideration of the briefsfiled by the General Counsel and Respondent, I herebymake the following:FINDINGS AND CONCUSIONSI. COMMIERCERespondent admitted, and I find, that it is a corpora-tion with an office and place of business located in Pon-totoc, Mississippi, where it is engaged in the manufactureof furniture. During the course and conduct of its busi-ness operations at Pontotoc, Respondent annually sellsand ships from its Pontotoc facility, products, goods, andmaterials valued in excess of $50,000 directly to pointsoutside the State of Mississippi. Respondent annuallypurchases and receives at its Pontotoc facility, products,goods, and materials valued in excess of $50,000 directlyfrom points outside the State of Mississippi. Therefore, Ifind that Respondent is an employer engaged in com-merce within the meaning of the Act.II. LtABOR ORGANIZATIONRespondent admitted, and I find, that Upholsterers' In-ternational Union of North America, AFL-CIO, is alabor organization as defined in the Act.111. THE EVIDENCE3A. August 1978Alleged discriminatee Kawonies McElhenney testifiedabout a conversation he had with Safety Director TerryChewe, during August. According to McElhenney,Chewe came to him at his work station and told McEI-henney that he needed to talk with him. McElhenneyasked Chewe if it was about the Union. Chewe repliedthat it was not about the Union but was about a sugges-tion slip that McElhenney had filled out and had a ma-jority of the employees in his department sign, requestinga higher rating and higher pay for the janitor. Duringthe conversation Chewe mentioned that McElhenneyhad a negative attitude. He told McElhenney that if hewanted something done he should not go all over theplant hollering about it. Chewe said that he had learneda long time ago that you have got to keep your mouthshut around here if you are going to get anywhere.Chewe told McElhenney that he had a great deal of po-tential with the Company, if McElhenney would changehis attitude, Then Chewe said, "What about a Union?"McElhenney replied, "I am in the process of organizingsomething to that effect. I am in the process of organiz-ing Brookwood, to establish a Union here." Chewe thenwalked away. Chewe admitted talking with McElhenney2 Respondent's motion to amend and the General Counsel's motion tocorrect the transcript, which were filed with their briefs, are herebygranted. Additionally, I hereby receive in evidence the stipulation execut-ed by the General Counsel and Respondent, which was submitted afterthe hearing closed.3 Included in this section are my findings regarding the 8(a)(1) allega-tions.about the janitor's pay but regarding the Union, Chewesaid, "I don't recollect talking to Mr. McElhenney aboutthe union."I found McElhenney to be a straightforward witness.Chewe's answer regarding his union comments to McEI-henney was less than positive. To the extent his testimo-ny conflicts with McElhenney's, I credit McElhenney.In view of Chewe's comments regarding McElhen-ney's attitude and his coupling those comments withMcElhenney's efforts to increase the wages of a fellowemployee, plus the overall record which demonstratesthat Respondent engaged in a vigorous, sometimes illegalantiunion campaign, I find that Chewe's comments areviolative of Section 8(a)(l).B. September 1978(1) Employee Jimmy D. Lessel, testified that he wasquestioned about the Union coming into the plant by asupervisor around September 6, 1978. Cliff Hamblin4came to Lessel at Lessel's job and said, "I heard a rumorthat a Union is trying to come in." Lessel replied that hedid not know anything. Hamblin told Lessel that he(Hamblin), had gotten into trouble over a union at Futor-ian5a few years before and that he did not see what aunion could accomplish at Brookwood.Hamblin denied that he ever asked anyone namedLessel if he had heard anything about a union cominginto the plant. Hamblin also denied telling any employeethat he had gotten into trouble at Futorian by trying toorganize a union. Hamblin did testify that Jimmy Lesseltold him that he was definitely not going to get involvedin the Union.I was not impressed with Mr. Hamblin's demeanorand, to the extent his testimony conflicts with creditedevidence and is not supported by evidence which Icredit, I do not credit him. Hamblin and several othersupervisors admitted carefully questioning employeesabout Respondent's antiunion meetings. One supervisoradmitted that those questions were designed to determinethe employees' feelings about the Union. I am convincedthat Respondent was actively engaged in a campaign todetermine the Union's strength among its employees. Inthat regard the evidence tends to support Lessel's ver-sion of the alleged conversation on September 6. Addi-tionally, other employees, including Tommy Under-wood, testified that Hamblin told them about his experi-ences at Futorian. Although Hamblin denied that he toldany employee about Futorian, he admitted that he wasdischarged at Futorian and, after charges were filed withthe Board, the case was settled and he received a back-pay award. I did find Jimmy D. Lessel to be a straight-forward witness and I credit his testimony regarding theSeptember 6 conversation with Hamblin.64 Hamblin, an admitted supervisor, was plant superintendent at thetime of the hearing. At the time of the alleged conversation with LesselHamblin was the upholstery, packing. and supply supervisor.A former employer of Hamblin, which was located in the vicinity ofPontotoc.6 Respondent's attorney brought out a conflict between Lessel's testi-mony and his prior affidavit. In that regard I credit Lessel's affidavit ver-sion to the effect that Hamblin stated that he had heard a rumor that aunion was trying to come in, rather than his testimony that Hamblinasked him if he had heard anything about a union coming in.210 BROOKWOOD FURNITUREI find that Hamblin's statements to Lessel constitute in-terrogation and an implied threat that employees get intotrouble by supporting a union.(2) Employee Jerry Wray testified that SupervisorRonnie Wise came to him at his work area on September22, 1978, and told him that he had heard that Wray wastied up in the Union. Wray denied his involvement withthe Union. Wise then said that he knew that Wray wasfixing to get his "ass" in trouble.Supervisor Wise7admitted having a conversation withJerry Wray during September 1978, but denied that theUnion was mentioned. Wise testified that he recalledtalking to Wray about hunting. He admitted that aftertheir discussion about hunting, he asked Wray, "Haveyou heard anything about the rumors that have beengoing around?" Wray responded, "What rumors?" Ac-cording to Wise, he said, "The rumor that has beengoing around for the last day or two." Wray then said,"No. The only thing I've heard is what-just hearsay."Wise was then asked on cross-examination what rumorhe was talking about. Wise replied, "It could have beenany rumor." Later Wise responded that he was referringto a rumor that they were going to be off work for aday. Wise's testimony raises serious questions of credibil-ity. To the extent his testimony conflicts with creditedevidence, I find it incredible.On the basis of the record, including the several ad-missions by supervisors which demonstrate that Re-spondent was actively engaged in questioning employeesabout their union feelings, I am convinced that Wray'sversion of the September 22 incident is truthful.I find that Respondent, by the statements of RonnieWise to Jerry Wray, violated Section 8(a)(1).(3) On September 28, 1978, the Union filed the petitionin Case 26-CA-5873.(4) Employee Albert Gordon testified that after thepetition was filed, Cliff Hamblin came to him and askedif Gordon knew anyone who was going around gettingcards signed. Hamblin denied the above conversation. Icredit Gordon's testimony to the extent I have indicatedabove. I find Hamblin's query constitutes interrogation.C. October 1978(1) Employee Joe Dixon testified that Cliff Hamblincame to him about 2 months before the December 1election and asked Dixon to go with him to look at somecartons. Hamblin told Dixon that he could not afford tovote for the Union because he was a leadman. Hamblindenied making that statement to Dixon.As indicated above I do not credit Hamblin. At thetime of the alleged conversation Dixon was a leadman. Ifound Dixon to be a candid witness and I credit his testi-mony in this regard.Hamblin's statement to Dixon constitutes a threat inviolation of Section 8(a)(1).(2) Employee Leon Elzie testified that Hamblin cameto his work table about 2 months before the election andasked him if he was ready to come over to the right side.Hamblin denied that he ever talked to Elzie about theUnion. Elzie was evasive on cross-examination and I was7 Wise, an admitted supervisor, held the position of line foremannot impressed with his overall demeanor. Therefore I donot credit his testimony. I find that this allegation is notsupported by the credited evidence.(3) On October 19, the Regional Director approvedthe Union's and Respondent's Stipulation for Certifica-tion Upon Consent Election.(4) On October 25, 1978, the Union mailed to Re-spondent notification that the following employees wereon its in-plant organizing committee:KawoniesMcElhenneyW. K. LipseySonny WilliamsJoe DixonJerry WrayCharlie SwordsCharlie FlemonsRobert DentonRobert EubanksLeon ElzieTommy UnderwoodBilly MasseyLoretta WashingtonMary BadieRayburn Dixon(5) Walter Frank Floyd, a former employee, testifiedthat beginning during the last of October, Cliff Hamblinwould call him over every 2 or 3 days and talk to himabout the Union. Hamblin told him that he did not knowif Floyd was for the Union but he believed that he was.Hamblin told Floyd how he had been fired from Futor-ian because he was trying to organize. Hamblin deniedthat he made those statements to Floyd or any other em-ployee.Although I have discredited Hamblin's testimony asindicated above, I also found Floyd to be an incrediblewitness. Floyd's version of the events which resulted inhis discharge conflicted with the testimony of other wit-nesses to those events, including some employee wit-nesses called by the General Counsel. Therefore, I findthat the evidence does not support allegations of a viola-tion of the Act stemming from Floyd's alleged conversa-tions with Hamblin.D. Vovember 1978(1) Employee C. W. Ivy testified that, about a monthbefore the December I election, he was called into theoffice by Cliff Hamblin for his job evaluation. Hamblintalked to Ivy about his job. Hamblin then asked Ivywhat he thought about the Union. Ivy replied that he didnot know. Hamblin asked if it was more money theywant, are they satisfied with their jobs, or what. Hamblinsaid if the Union could make what they were sayingstick to you, he would be for it himself. Hamblin toldIvy that if he mentioned their conversation to anyone,that he, Hamblin, would lie about it. Hamblin denied theentire conversation. Respondent offered into evidenceIvy's job evaluation form showing that Ivy's last evalua-tion occurred on August 30, 1978.In view of the receipt of the job evaluation form, I donot credit Ivy's recollection that the conversation oc-curred a month before the election. However, in allother respects I credit his account. Ivy impressed me asa truthful witness despite his inability to recall the date211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith complete accuracy. The statements by Hamblinconstitute interrogation in violation of the Act."(2) Former employee Barbara Hooker testified that shehad a conversation with her supervisor, Joyce Churchill,about the Union, I month before the election. Hookertestified that Churchill came over to her and asked herwhat she thought of the Union. Hooker replied that shedid not know. After the first conversation Churchillasked Hooker again on several occasions and, on one ofthose occasions, Churchill told her that she had betterthink about it, that she had better think about her job.Joyce Churchill denied that she asked Hooker howshe felt about the Union or that she told Hooker that shehad better think about her job. However, Churchill ad-mitted asking Hooker if she had any questions about Re-spondent's antiunion meetings.I am convinced that Hooker was candid regarding herconversations with Churchill. Churchill admitted thatshe questioned employees in an effort to discover theemployees' feelings about the Union. Hooker's testimonydemonstrates interrogation in violation of Section 8(a)(l)and I so find.(3) On November 8, 1978, Respondent's PresidentTracy Buse, began a series of antiunion speeches. Buseaddressed the employees in small groups. He made threedifferent speeches, with the last of the three speeches be-ginning on November 27.The complaint alleges that Buse threatened employeesthat they would lose their Christmas bonus and thatthere would be a change in employee insurance benefitsif the Union won.C. W. Ivy testified about Buse's meetings. Ivy recalledthat Buse used a board with a contract telling what theUnion could do and what it could not do. Buse said that,if the Union came in, the Christmas bonus would be cutoff and the insurance would be changed. On cross-exami-nations, Ivy recalled that Buse was comparing Brook-wood's benefits with the benefits of a local union em-ployer under their contract. Ivy recalled that the chartwhich Buse was using demonstrated that the union em-ployer did not provide a Christmas gift.Jimmy Lessel testified that he recalled Buse sayingthat he would negotiate in good faith over Brookwood'sbenefits. Lessel recalled that Buse said that he wouldstart negotiations with a blank sheet of paper and gofrom there.Charles Washington testified that Buse said that, if theUnion came in, there would not be any Christmas bonus,and stuff like that. Buse showed us some things aboutDean Industries. He showed me that our raises were al-ready more than what Dean Industries were. Dean was alocal employer with a union contract. Employee DavidHeard testified that Buse said they would not get theirholiday pay if the Union came in.Buse testified that he used a flip chart in the employeemeetings. He told the employees that they had received$32,349.96 in Christmas gifts last year and that, as far asthey could determine from the contract, Dean Industrieshad received nothing. Buse also compared insurancebenefits with the benefits at Dean. Buse testified that heH However, as to the objections, I find this conversation did not occurin the critical period.did not say that Respondent would eliminate the Christ-mas bonus or change any of the benefits if the Unionwon the election. On cross-examination, Buse testifiedthat he told the employees that negotiations started offwith a blank piece of paper and that they could end upwith the same benefits or they could end up with moreor they could end up with less or the same. Two othermanagement representatives attended all of Buse's meet-ings. The two, Virgil Henry and Terry Chewe, testifiedin accord with Buse.Although I am convinced that the employee witnessestestified in accord with their recollection, I am persuad-ed that the meetings occurred more in line with the testi-mony of Buse, Henry, and Chewe. Buse had obviouslyprepared the speeches beforehand and he repeated thesame basic message to each group of employees. There-fore, I have credited his testimony in regard to thespeeches.(4) Employee Charlie Swords testified that he had aconversation with his supervisor, Paul Hall, about 3weeks before the election. Hall told Swords that he wassurprised to see Sword's name on the in-plant committee.Swords told Hall that the people had come to him andasked him to run the campaign. Hall told Swords thatthe Company was going to win and that he was afraidthat Swords was going to get into trouble.Paul Hall denied that he told Swords that he wasafraid that Swords would get into trouble. Hall admittedhe had a conversation with Swords regarding the Union.According to Hall, someone told Swords that Hall hadcalled Swords a "smooth-mouthed son-of-a-b-." Hallwent to Swords and told him that he had never madesuch a statement. Hall said he also told Swords duringthat conversation that what he, Swords, was doing forthe Union was his business.I credit the testimony of Swords.9I was impressedwith his demeanor. I found him to be a straightforwardcandid witness. I find in agreement with the GeneralCounsel, that Hall's statements to Swords constitute an8(a)(1) violation.(5) Joe Dixon testified about an incident with CliffHamblin on November 13. Hamblin drew a square on acarton. According to Dixon, Hamblin wrote the word"contract" in the righthand corner of the square. ThenHamblin wrote some of the holidays on the square andsaid the contract would be blank. Hamblin told Dixonthat they would have to bargain for those holidays-theywould have to trade something for it.Both Paul Hall and Cliff Hamblin testified about thedrawing on the carton and a copy of the drawing was" I found certain aspects of Paul Hall's testimony raised questions ofcandor. His testimony regarding his personal notes was especially ques-tionable. On cross-examination Hall was asked how he specifically re-called a conversation hat occurred on January 4, 1979. Hall replied thathe made a personal note of the conversation. He ,as then asked whathappened to the note. Hall replied that he did not know. Hall said that hekept the note for a while but that he had no knowledge of what hap-pened to the note. I noticed that Hall's demeanor appeared to changeduring his testimony regarding his personal note. He appeared to becomeuncomfortable, even though in other areas of his testimony he appearedto testify wsith assurance. Under those circumstances I am reluctant tocredit all of Hall's testimony and I do not do so to the extent his unsup-ported testimony conflicts with credited evidence.212 BROOKWOOD FURNITUREintroduced into evidence. Hall testified that Hamblindrew a square about 8 x 10, and on the left side he wrote"Union promises" and on the right side he wrote"Brookwood." Under Brookwood Hamblin wrote "9paid holidays," "insurance," "security pay," "sick leavepay," and "funeral pay." On the left side Hamblin wrote"Union usually wants," "super seniority" and "check-off." Both the exhibit and Hamblin's testimony were insubstantial accord with Hall's testimony.Under the circumstances I have credited the testimonyof Hall. The actual drawing was shown during Hall's tes-timony. Nevertheless, Joe Dixon was not recalled to ex-amine the retained drawing, to demonstrate whether itwas in fact the same drawing Hamblin made on Novem-ber 13. Therefore, I have concluded that Dixon, had hebeen questioned on the matter, would have supportedthe testimony of Hall.On the basis of the credited evidence, I find no viola-tion in this instance.(6) On November 15, an incident between WalterFrank Floyd and another employee, Jamie Cobb, result-ed in the discharge of Floyd and the suspension of Cobb.Although the discharge of Floyd was originally allegedas a violation, the General Counsel amended the com-plaint to exclude that allegation. As a result of that inci-dent Joe Dixon was also disciplined. Dixon will be con-sidered below under 8(a)(3) allegations.(7) Employee Clarence Finley testified that he was ap-proached in the packing department by Cliff Hamblinabout 2 weeks before the election. Hamblin told Finleythat if he wanted to have a position next year, he shouldvote against the Union. Hamblin said that if Finley votedagainst the Union, he would not have a problem with ajob. Hamblin denied making any of the above statementsto Finley.Although I do not credit Hamblin, I also found Cla-rence Finley's testimony was suspect. Although Finleyplaced one conversation (see sec. III,D,(13), infra), on aSaturday about a week before the election, documentaryevidence demonstrated that the conversation could nothave occurred during October or November. The peopleinvolved in that conversation did not all work on a Sat-urday before the election, after September 1978. Addi-tionally Finley appeared to exaggerate testimony overwhat he had given in his pre-trial affidavit. I do notcredit his testimony. This allegation fails for lack ofproof.(8) Employee Albert L. Gordon testified about a con-versation with Respondent's Safety Director TerryChewe approximately 2 weeks before the election. Thisconversation occurred at the Sonic Drive-In Restaurantin Pontotoc. Chewe asked Gordon if he knew of any-body that was trying to get votes for the Union. Chewethen asked Gordon, "If there is any way that you canhelp us, I would appreciate it if you would help us out."Chewe admitted having this conversation with Gordon.At one point Chewe placed the date of the conversationat I month before the election. Later he recalled it oc-curred 2 or more months before the election. Chewe alsoadmitted that he told Gordon that he would appreciateGordon coming over to the Company's side and helpingout in the campaign with the Union. According toChewe he stressed that Gordon could help the Companyand Chewe stressed Gordon's long time employment. Icredit the testimony of Gordon. It is largely supportedby Chewe's admissions.(9) Albert Gordon also testified about a conversationwith Barry Weeden'° about 2 weeks before the election.Weeden told Gordon that he felt that if the Union wereorganized to go in at Brookwood, that the Companywould shut the doors. Weeden told Gordon that he hadmoney invested in Brookwood and that he would losehis money because Brookwood could not operate underthese circumstances. Gordon's testimony was not con-tested. Weeden did not testify.(10) Approximately 2 weeks before the election, em-ployee Charles T. Washington was called over by Super-visor Bo Weatherly. According to Washington, Weather-ly told him that he understood that Washington's wifewas on the union plant committee. Weatherly asked ifWashington could do anything to change his wife'smind. Weatherly also showed Washington a book with"some stuff' about Dean Industries, showing that theUnion could not help the employees and that the Unionwould not cut out any of the overtime.Weatherly denied the above conversation. However,he did admit that he asked Washington on one occasionif Washington had any questions after one of the groupantiunion meetings. According to Weatherly, Washing-ton told him that he could not help his wife being on thein-plant committee; that she had a mind of her own, butthat he was a company man.I found Washington to be a straightforward witnessand I credit his testimony. Weatherly, along with severalother supervisors, was actively involved in questioningemployees in an effort to discover their feelings aboutthe Union. Weatherly's statements to Washington consti-tute interrogation in violation of the Act and I so find.(I1) Clarence Finley testified that he had another con-versation with Cliff Hamblin. This conversation occurredapproximately 1 week before the election. Hamblin cameto Finley in the cushion department and asked him whathe thought about the Union. Finley replied that he wasstill thinking about it. Hamblin said that he was countingon Finley to talk to everybody in the packing depart-ment about voting against the Union.Subsequently, about 3 or 4 days before the election,Finley had another conversation with Hamblin in Hamb-lin's office. Hamblin asked if Finley had talked to theguys for him. Finley replied that he had talked to all ofthem except "Joe," but that it did no good since theywere going to vote the way they were going to voteanyway.Hamblin denied these conversations with Finley.As indicated above, I do not credit Finley's testimony.(12) Clarence Finley also recalled a conversation withQualifty Control Supervisor Herschel Pannel approxi-mately I week before the election. Pannel told Finleythat he wanted to talk about a personal matter. He said" Although Barry Weeden was not alleged as a super isor il the com-plaint, the uncontested evidence demonstrates that Weedell was the plantsuperintendent at material times with auhorit to hire and fire I findthat Weedenll sas a supervislor213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if Finley would vote against the Union that hewould be in a better position in the plant than he hadbeen. Even though this testimony was uncontested, I donot credit Finley. I find no violation as to this allegation.(13) Finley testified that, on the Saturday before theelection, Foreman David Raines asked him how he feltabout the Union. Raines told Finley that, if he votedagainst the Union, he, Raines, would help him all hecould. Raines denied that he ever discussed the Unionwith Finley.As indicated above, I found Clarence Finley to be in-credible and I do not credit his testimony in this regard.(14) Albert Gordon testified to a second conversationhe had with Terry Chewe. According to Gordon, on aSunday, around November 19, Terry Chewe visitedGordon's church. Chewe asked Gordon if he knew ofany way that he could help them out with union activi-ties. Gordon said that Chewe told him that he could be abig asset to the Company. Chewe said that Gordon'sname had come up in meetings.Chewe admitted talking to Gordon at Gordon'schurch. In view of Chewe's admissions (see par. (8)), Icredit the testimony of Gordon.(15) Clarence Finley testified that Terry Chewe talkedto him in the cushion department approximately 2 daysbefore the election. According to Finley, Chewe askedhim how he felt about the Union. Chewe said that thiswas serious business and, if the wrong person heardFinley talking about the Union, he could lose his job. Oncross-examination Finley testified that Chewe told himthat he could lose his job if he was caught talking aboutthe Union on company time.Terry Chewe denied that he ever talked to Finleyabout the Union. Again, I do not credit the testimony ofClarence Finley.(16) Employee David Heard testified that he had con-versations with Supervisors Weatherly and Parker, acouple of days before the election. According to Heard,Weatherly asked him why did he go to the union meet-ing. Heard told Weatherly that he went to the meetingbecause he wanted to know what was going on. Weath-erly said, if that was the reason Heard went, then he didnot blame him for going. According to Heard, shortlyafter his conversation with Weatherly, Parker asked himthe same thing that Weatherly had asked.Weatherly and Parker both denied asking Heard whyhe attended a union meeting. However, both Weatherlyand Parker testified in almost exact detail as did practi-cally all the supervisors that testified on behalf of Re-spondent, that they asked employees if they had anyquestions on Tracy Buse's antiunion meetings. It is clearthat these supervisors, and others, were engaged in acampaign of interrogating employees in an effort to as-certain their feelings about the Union. Under the circum-stances I credit the testimony of David Heard.I find that the questions of Weatherly and Parker con-stitute interrogation in violation of the Act.E. December 1978(I) On December 1, 1979, the election was held. Alsothe charge was filed in Case 26-CA-7522.(2) Alleged discriminatee Kawonies McElhenney testi-fied that he had a conversation with Quality Control Su-perintendent Paul Hall, on election day. Hall askedMcElhenney how he thought the election would turnout. McElhenney replied that he did not know. Hall thenasked what good did McElhenney think the Unionwould do. McElhenney replied that he thought it wouldstop a lot of partiality. Hall replied that he did not knowhow the election was going to turn out either but that hehad been out to talk to an employee and that the "son ofa b-" will say he is for the Company on one occasionand for the Union on another. Hall said that he did notknow what to think about "them son of a b-s on theline." Hall then said that, whatever happens in the elec-tion, there were going to be some changes and theywould start with him (Hall).Hall denied having the above-mentioned conversationwith McElhenney. I found McElhenney to be a coopera-tive, candid witness. He appeared to reply to questionsfrom both the General Counsel and Respondent withequal candor and without regard to whether the answerwould help or hurt his position. I have fully creditedMcElhenney's testimony. l I find in support of the Gen-eral Counsel that Hall's remarks constitute a violation ofthe Act.(3) On December 11, the Union filed objections to theelection.(4) Employee Jimmy Lessel testified that he threatenedto file a grievance against Supervisor Billy Cornettduring December 1978. Evidence proved that a repri-mand was placed in Lessel's personnel file on December15, 1978. The written reprimand states, in part:Reason for reprimand: bad quality and threaten tofile a grievance on foremanAttached to the reprimand was a written comment fromCornett which stated, in part:On Dec. 12-15-78 1 had trouble with Jimmy Lesselabout sets-they were lumpy, unlevel and drop-offon one end, I showed him, tried to correct this allweek, by Friday he was very mad and told me Iwas picking on him and he was going to file agrievance with the labor board against me.The General Counsel amended the complaint to allegethat the above warning violated the Act. I agree and sofind. The filing of charges with the Board is basic to therights afforded employees.IV. THE 8(A)(3) ALLEGATIONSA. The DischargesThe General Counsel alleges that Respondent dis-charged the following employees in violation of Section8(a)(3) of the Act:Jerry WrayKawoniesMcElhenneyBarbara Ann HookerJoseph FinleyI I do not credit Hall. See n. 9. rupro.214 BROOKWOOD FURNITURELeon ElzieJoe DixonI. Jerry WrayJerry Wray was first employed by Respondent in1971. Wray worked in Upholstery for approximately 7years until his discharge on March 8, 1979.At the time of Wray's discharge his foreman, CharlesWilliams, prepared a "Reprimand Notice" which indicat-ed:Reason for reprimand: bad quality on 1149 chairs,front stumps not straight, outside arm too loose,pulls in stump, another outside arm too loose.Action taken: terminated. Explained that we werenot going to allow this kind of performance out ofany employee.In a note which he attached to the reprimand notice,Williams stated:I talked to you yesterday about your quality, andyou told me that you would try to improve, but tome you haven't done any better and Cliff has beenon me enough and we discussed it and decided thatyou should be terminated.Wray testified that he engaged in activity on behalf ofthe Union during the organizing campaign, includinggetting cards signed, attending union meetings, and as-sisting the Board agents in locating witnesses to supportthe Union's unfair labor practice charges. The evidenceindicates, and I find that Respondent suspected Wray ofengaging in activity on behalf of the Union. As indicatedabove in paragraph III,B,(2), Supervisor Ronnie Wisetold Wray on September 22, 1978, that he had heard thatWray was tied up in the Union.The complaint alleges that Respondent violated Sec-tion 8(a)(3) by discharging Wray on March 8, by issuingwritten warnings to him on February 7, and March 7,1979, and by orally warning Wray on January 17, 1979.As to the January 17, oral warning, Wray did not con-test the testimony of Foreman Williams. Williams testi-fied that after he saw Wray talking to Tommy Under-wood, Wray remained talking with Underwood for 12minutes before Williams asked him to return to work.Wray worked on line 1, six lines away from Underwood,who worked on line 7. The evidence did not prove thatRespondent tolerated other employees remaining awayfrom their work for such periods of time. Therefore, Ifind no violations in the instance of the oral warning.I also find that the evidence does not support the alle-gations that Respondent violated the Act by warningWray on February 7 and March 7.On February 7, Wray received a written reprimandbecause he used foul language in the lounge. Wray testi-fied that he had played cards during the meal break. Hewas asked if he had used foul language and he replied, "Icould have, I don't know." Other testimony, which Icredit, demonstrates that Wray said, "G- D-" and"s-t" loudly during the card game at a time when thelounge was filled with employees including severalfemale employees. Witnesses for Respondent admittedthat at times employees, including supervisors, used foullanguage during work. However, Wray was reprimandedbecause he made the remarks in the public area and wasloud. In view of Wray's admission that he could havemade the remarks and in view of his failure to rebut thetestimony that his remarks were loud, I find nothing il-legal about his February 7 reprimand. The evidence doesnot demonstrate disparity even though foul language wassometimes tolerated, in view of the evidence which dis-tinguished Wray's remarks from those that have been tol-erated.Wray admitted that he experienced a quality problemon March 7. Wray admitted that on one occasion thestripes were crooked on an arm he had worked on andlater, that he had pulled an arm too tight. His reprimandfor that date indicated that he had to redo the same armthree times before getting it right. The evidence failed todemonstrate any disparity in Respondent awarding Wraythis reprimand. In fact the evidence reflected that Re-spondent issued similar reprimands during this sameperiod of time to many employees that had campaignedagainst the Union. Therefore, I find no violation in theMarch 7 warning to Jerry Wray.However, I do find that the evidence supports theGeneral Counsel's contention that Wray was dischargedin violation of the Act. The evidence which includedboth testimony as to what employees are told and Re-spondent's written policy for its supervisors demonstratesthat Respondent's policy of disciplining employees forpoor work quality involves discharge at the third or sub-sequent step. The written policy manual indicates thatemployees are to receive a verbal warning, a writtenwarning, and then discharge may be awarded at the thirdoccurrence. Other evidence, which I credit, demon-strates that employees generally receive at least threewritten warnings before discharge. Moreover, after 3months all warnings "wash out" and are not consideredin subsequent disciplinary considerations.As indicated above, the record does reflect that Wraywas reprimanded for loafing during January, and Wraywas also reprimanded on February 7 for using foul lan-guage. However, neither of those earlier warnings in-volved poor quality. The evidence indicates, and I find,that Respondent's policy was to discharge employees fol-lowing at least three reprimands for a similar offense. 12,2 Personnel Manager Ellis Guntharp testified that he is responsible forthe overall application of the disciplinary policy which is outlined in thepersonnel policy manual. Guntharp was asked to explain how the policyis applied. Guntharp testified. "it's not just real rigid, bound-in-concrete-type thing. As you notice going through it (policy manual) here, we dohave wash-outs f varying periods from three to six or twelve months onsome items." " When I say it's not being real rigid, one that may call fora discharge after three reprimands, it basically would be according towhat the reprimands were made up of." Guntharp gave as an example,"if a man had two on qualt) and a third one come up and it was some-thing like Number 20, 'eating in nonauthorized areas.' or some similarreprimand as that, of course, to take the most drastic action I think youcan take, of discharging a person. I don't think that we would want touse that one as the third one in a colnbination deal as far as discharge isconcerned" Paul Iall. upholstery supervisor. testified that Respondentl'policy on ternmination is "three reprimands ilthin three consccuti\emonths on the same thing is considered reprimand-dicharge. But ssealways try to go an extra mile with our employees Sometimes we gomore than Ithree Somelimes we go four."215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent offered no reasonable explanation as to whyit departed from its customary policy in the case ofWray.'3Wray had worked at that particular job for 7years. Nevertheless on his second day of quality prob-lems he was discharged.In view of the timing of Wray's discharge, the depar-ture from established practice, Respondent's animus, andits knowledge of Wray's involvement in the Union, Ifind that the evidence supports my finding a violation.The action came upon the heel of the Union's organizingcampaign at a time when both objections to the electionand unfair labor practice charges were pending. Re-spondent's animus was apparent on the record especiallythrough its activities which I have found violate Section8(a)(1).2. Kawonies McElhenneyKawonies McElhenney installed the buttons in cush-ions. He had worked at that job almost 8 years when hewas discharged on March 9, 1979.McElhenney was involved with the Union from thebeginning of the organizing campaign. He was the em-ployee that organized the in-plant committee at the be-ginning of the campaign. He solicited employees to signcards and attended union meetings. McElhenney's namewas at the top of the list of the employees on the in-plantcommittee which was mailed to Respondent on October25, 1978.On March 9, McElhenney was called into the office ofhis foreman, Ronnie Gray. Truett Clayton, who wasthen the plant manager, met McElhenney and Gray inthe office. McElhenney testified that Clayton referred totwo cushions he had in the office and said that some ofthe "buttons" were off. Clayton said that McElhenneyhad been running bad quality and that he had been goingover McElhenney's records and saw that McElhenneyhad a reprimand for loafing in January and a reprimandfor "cheating on production" on February 28. Claytonsaid, "this is the third warning I'm having to write youup for bad quality, and I'm going to have to terminateyou." According to Clayton's testimony, Ronnie Graytalked to McElhenney during the termination meeting.Gray told McElhenney that he had checked several ofhis cushions and the buttons were installed crookedwhich would necessitate several of them being recut.Gray told McElhenney that he had received several rep-rimands, "that he already had four reprimands and withthis reprimand it would mean five, and at this time hewas being discharged due to the number of reprimandsthat he had."Gray's testimony regarding McElhenney's terminal in-terview includes the following:I told him about the number of reprimands he hadsince the 1st of January, and I told him because hehad not improved on either the loafing or the qual-ity we were going to terminate him.l Respondent argues that its policy was to discharge after three repri-mands for quality and/or loafing. I find that the evidence does riot sup-port that contention (see fi. 12, vupra).I find that the evidence supports a finding that McEI-henney was discharged because of his union activities.According to McElhenney's foreman, McElhenneyhad worked under his supervision since 1972. Until Janu-ary 1979, 1 month after the election, McElhenney hadnever received any disciplinary action for poor work orloafing. Although Gray testified that he told McElhen-ney that he was being terminated due, in part, to his notimproving on the "loafing," there is nothing in therecord indicating that McElhenney "loafed" at any timeafter his January 25 reprimand.As was the case of Jerry Wray, Respondent departedfrom its established policy14of discharging an employeebecause of poor work after two or more prior repri-mands.Foreman Gray admitted that prior to his terminationMcElhenney had actually received only one reprimandfor bad work. That particular reprimand, according toGray, was awarded McElhenney on February 8, 1979. Itwas an oral reprimand.15 On cross-examination, Graywas asked about the policy regarding termination be-cause of poor work. Gray testified that he relied on thepolicy manual in making that decision.The policy manual reflects that discharge may resultfrom at least one oral warning and two written warningsfor poor work. As shown above, at footnote 12, manage-ment officials also consider a minimum of three repri-mands as a prerequisite for discharge.I find, on the basis of the testimony of McElhenneyand Truett Clayton, which I credit, that Respondent's al-leged basis for discharge was McElhenney's poor work.There is no dispute between McElhenney's and Gray'stestimony, that, at the time of McElhenney's discharge,he had received only one warning for bad work.In view of the evidence reflecting that Respondent de-parted from its established policy in terminating McEI-henney; the evidence proving that McElhenney was oneof the most active union advocates among Respondent'semployees; the timing of McElhenney's discharge;t6andRespondent's union animus, I find that McElhenney wasdischarged in violation of Section 8(a)(3).The General Counsel also alleges that Respondent vio-lated Section 8(a)(3), by reprimanding McElhenney onthree occasions.Respondent contends that McElhenney was repri-manded for "loafing" and "dishonesty." The evidencefails to support Respondent's basis for these reprimands.In regard to the reprimand for dishonesty, ForemanRonnie Gray's testimony illustrates that he departed14 In finding that Respondent departed from established policy in themanner it handled the discharges of McElhenney and Wray, I have notrelied on the policy manual directive that. "We have established a policythat no employee may be fired or discharged "on the spot' for anyreason. The employee should be suspended and told to come back thenext day .... Obviously, Respondent did not follow that directive indischarging McElhenney and Wray. However, the record is unclear as towhether Respondent usually handled discharges without regard to thatparticular provision."5 Gray estified that he placed a notation on a reprimand form inMcElhenney's file on January 16, 1979. However, according to Gray.that matter was not a reprimand and he did not discuss it with McElhen-ney.II McElhenney wias discharged I day after Wray.216 BROOKWOOD FURNITUREfrom the regular method of tabulating McElhenney'swork production, in order to establish that McElhen-ney's claimed work total was incorrect.According to McElhenney and Gray, McElhenneytold the supervisors during his reprimand interview thathe had followed the regular practice in tabulating thenumber of cushions he worked on February 28. Gray ad-mitted that the routine practice was for McElhenney tocount the number of cushions remaining to be worked atthe end of the shift, and deduct that number from thetotal number on the order or orders for that day.However, in checking McElhenney's count for Febru-ary 28, Gray counted the cushions on the line pastMcElhenney. According to McElhenney's testimony,which I credit, Gray's count did not take into considera-tion a number of cushions that McElhenney had sentback to repair.Even though Gray admitted that McElhenney con-tended that he had followed the established practice incounting his cushions, and Gray did not deny that McEI-henney's count may have been correct if the establishedpractice had been used, he made no further investigationinto the matter. Instead, McElhenney was reprimandedfor dishonesty.Similarly Gray admitted that he reprimanded McEI-henney for loafing on January 3, and on January 25, inpart because McElhenney was talking to other employ-ees. Although Gray admitted that talking to other em-ployees was permitted if the conversation related towork, he made no effort to investigate the subject ofthose conversations. 7Therefore, on the basis of the evidence, including theadmissions of Foreman Gray, I find that Respondent rep-rimanded McElhenney for pretextual reasons. In view ofthe timing of those reprimands and the other factorsmentioned above in regard to my findings on McElhen-ney's discharge, I find that McElhenney was reprimand-ed on three occasions in violation of Section 8(a)(3) ofthe Act.3. Leon ElzieLeon Elzie testified that he worked for Respondentfrom 1974 until March 1979. Elzie was an upholsterer.Elzie participated in the union activities. He was listedon the in-plant committee. He also attended meetings,and made house calls.The complaint alleges that Respondent reprimandedElzie on three occasions and discharged him on March21, in violation of Section 8(a)(3).In regard to his alleged discharge, Elzie testified thathe was called into the office about a quality problem onMarch 21, 1979. Elzie said that his foreman, Willard,Paul Hall, and Truett Clayton were all in the office. Wil-lard explained to Clayton and Hall that there was somepacking in some of the couches sticking out on the railof the seat, and some raw material was showing. Elzie' I disagree with Respondent's contention that McElhenney. by notstrongly objecting to the basis of the loafing reprimands. demonstratedhis belief that the allegations were correct. McElhennev's testimony re-flected that he believed Respondent was punishing him because of his n-volvement with the Union and any opposition on his part would he fruit-less.said that the raw material was not his responsibility. Ac-cording to Elzie, both Willard and Clayton then said thatthey could not let it go on like that and Paul Hall saidthat he was going to put another written reprimand inElzie's file. Elzie then testified, "They told me as far asthey were concerned, I could go home. He said I couldget my things and leave." Elzie then left. On cross-exam-ination Elzie admitted that no one told him that he wasfired, terminated, or discharged.Paul Hall testified that Elzie was not discharged onMarch 21. According to Hall, he told Elzie that this wasthe third reprimand for the same thing and that he wouldnot be getting any more; the next time he was brought tothe office he would be automatically discharged. Willardthen said, "This is your last warning." With that Elziejumped up and said, "I am gone," and left. Truett Clay-ton's testimony agreed with that of Paul Hall.I was not impressed with Elzie's demeanor. He wasevasive on cross-examination. I cannot credit his testimo-ny. Therefore, I find that the credited evidence does notsupport the allegation that Elzie was discharged.Additionally, I find that the evidence does not supportthe allegations regarding Elzie's reprimands. Elzie didnot disagree that there was a quality problem apparenton March 21. He only contended that a portion of theproblem, the raw material, was not his responsibility.Elzie testified that he was disciplined on March 12, be-cause stripes in the material did not match in the back.Elzie did not contend that the stripes did match in back.He simply testified that his quality of work in March wasabout the same as it had been in previous times.Elzie recalled that his entire line was reprimanded onMarch 19, because of low production and poor quality.Elzie did not contest the basis of this reprimand.I find no basis for a violation as to Elzie's reprimands.Even Elzie's testimony, which I do not credit in areaswhere it conflicts with credited testimony, does not dem-onstrate that a violation occurred. Therefore, I find thatno violation has been proved regarding Elzie's repri-mands or discharge.4. Barbara Ann HookerBarbara Hooker was employed sewing arm pillows forapproximately 18 months before her discharge on April4, 1979. The complaint alleges that Respondent violatedSection 8(a)(3) by discharging Hooker, by issuing writtenwarnings to her on two occasions, once in March andagain on April 4, and by issuing an oral warning toHooker in mid-March.Hooker testified that she signed a union card and thatshe discussed the Union with some of her fellow u-ork-ers. However, Hooker testified that she did not believeany supervisors were around when they were discussingthe Union. Hooker was questioned about her union feel-ings by her supervisor, Joyce Churchill, on several occa-sions beginning about a month before the election.Hooker told Churchill that she did not know what shethought of the Union (see sec. III,D,(2), supra).Hooker was discharged on April 4, 1979. because ofher poor work quality. The note attached to her termina-tion slip indicated, in part, "We have been working with217 DECISIONS OF NATIONAL I.ABO()R REI.ATIONS B)AR[)Barbara on her quality for several months. Explained toher that if it did not improve we would take furtheraction, up to and including termination."The record supports Respondent's assertion thatHooker was discharged following a series of problemswith her quality. On February 6, 1979, her foreman,Joyce Churchill, placed a note in Hooker's file which in-dicated that Churchill had talked to Hooker about herpoor quality work on that day. On February 14, Chur-chill placed another note in Hooker's file reflecting poorquality. On February 22, Hooker received a written rep-rimand for poor quality. Churchill stated on the repri-mand form that she had explained to Hooker that furtheraction would be taken if Hooker's quality did not im-prove. That reprimand also reflected that Churchill hadtalked to Hooker on previous occasions, but that Hook-er's quality had not improved. Another note was placedin Hooker's file on March 15, because of poor quality.On March 22, 1979, Hooker received another writtenreprimand because of "bad quality." The March 22 repri-mand reflects, "Explained this is written reprimand andfinal reprimand-further action will be taken, up to andincluding termination." The note attached to that repri-mand states, "Ronnie and I talked to Barbara and ex-plained to her that standard seam for arm pillows were1/2" seams. Ask her if she understood, she said she un-derstood seam requirements and that each had to bemaintained all around pillows." Subsequently notes wereplaced in Hooker's file on March 27 and 28, reflectingthat Hooker's quality was poor on those days. Finally,on April 4, Hooker received another reprimand for poorwork and was terminated.Hooker did not deny that her poor quality was dis-cussed with her on a number of occasions. Moreover,Hooker did not deny that she had performed poorly.I find that the record demonstrates a sound basis forRespondent's action in terminating and reprimandingHooker, because of her poor work. The General Counselalso alleges a violation because Respondent verballywarned Hooker, because she stayed in the break area toolong.On March 14, Hooker received a verbal warning be-cause she did not leave the break area when the bellrang. Hooker admitted that she did not get up to leavethe break area until 2 minutes after the bell rang. How-ever, Hooker contended that other employees remainedin the break area as long as she did. The evidence re-flected that Hooker was probably correct in her testimo-ny. However, the other employees who were not repri-manded left the break area by a different door fromHooker and Hooker walked directly into a supervisor.Respondent contends that, if it had known the names ofthe other employees who left late, those employeeswould have been reprimanded as well as Hooker. Underthose facts I see nothing improper with the reprimand ofHooker.Therefore, I find that the General Counsel has notproved the violations as to Hooker's reprimands and dis-charge.5. Joseph FinleyJoseph Finley worked for Respondent from November1977 until his discharge on July 9, 1979. At the time ofhis termination, Finley was a cutter. He had been acutter for about a year.The General Counsel alleges that Respondent violatedthe law by issuing written warnings to Finley on March9 and 14, 1979, and by discharging Finley on July 9,1979. 1 find that the evidence does not support any ofthe allegations as to Joseph Finley.Respondent did issue written warnings to Finley onMarch 9 and 14, 1979. Both those warnings were for badquality. Finley did not deny that he was called in onMarch 9 and 14 because of poor quality work. On March9, he argued with his foreman that the poor work, i.e.,forgetting to take yardage off a roll of cover, was not hisresponsibility. Finley contended that it was the responsi-bility of his work partner because the "ticket" was onher side of the cutting table. His foreman, Dobbs, point-ed out that because the cutter is the more skilled employ-ee, the cutter, in this case, Finley, has overall responsibil-ity. The record did not prove that Respondent did notregularly assign cutters overall responsibility. Finley ad-mitted that the March 14 warning resulted in his cuttingsome pieces about one-fourth inch too short.As to the issue of his discharge, the evidence demon-strated that Finley was talked to about his bad quality onFebruary 16, 1979, and a written note to that effect wasplaced in his file. On February 20, 1979, Finley wasawarded a verbal warning for bad quality and a repri-mand notice to that effect was placed in his file. OnMarch 9, and again on March 14, Finley received writ-ten reprimands and reprimand notices were placed in hisfile. On April 12, a note was placed in Finley's file re-flecting poor quality work. On May I, 1979, anothernote was placed in Finley's file reflecting poor quality.On July 9, 1979, Finley received another written repri-mand for poor quality and was discharged. The evidencereflects that Finley's errors which led to the July 9 repri-mand resulted in a cost to Respondent of approximately$1,500.Finley was not recalled to deny any of Respondent'scontentions regarding his warnings and notes to file. Hecontended that Respondent was more strict from Febru-ary 1979 than they had been before the election. Finleymay well be correct in that assertion. However, I notethat Finley testified that he had been a cutter for ap-proximately 1 year at his termination. Therefore, duringthe last half of 1978, Finley was new to the job. I findnothing unusual in an employer being more lenient on anemployee working at a new position.Additionally, Finley's union activities were limited tosigning a card and attending some union meetings. Hedid regularly ride to work with Leon Elzie, who was onthe in-plant committee. However, there was no evidenceindicating that Respondent knew of his union activity orthat he rode to work with Elzie.On the basis of the above-mentioned evidence, I findthat the record does not support a violation of the Actby Respondent reprimanding or discharging Finley.218 BROOKWOOD FURNITUIRE 6. Joe E. DixonRespondent is alleged to have violated the Act by issu-ing written warnings to Joe Dixon on March 9 and 22,1979, and by discharging Dixon on October 8. 1979.At the time of his discharge Joe Dixon had been lead-man in the packing department for over a year. On No-vember 15, 1978, Dixon was awarded a reprimand noticefor failure to report an argument between two employ-ees. Employees Floyd and Cobb had an argument whichinvolved serious threats. The incident resulted in the dis-charge of Floyd and the suspension of Cobb (see sec.III,D,(6), supra).On October 6, 1979, Dixon was working along withsome employees who had volunteered to work that Sat-urday. During the day, one of the employees, WillieJones, was sent home. Cliff Hamblin sent Jones home be-cause he felt Jones was intoxicated. Dixon admitted thatHamblin questioned him about why he did not reportthat Jones had been drinking.On Monday, October 8. Dixon was called into theoffice about the incident involving Jones. Cliff Hamblinand Truett Clayton were present in the office. Accord-ing to Clayton's testimony, Dixon was reprimanded be-cause he did not report that Jones had reported for workintoxicated. According to both Clayton and Hamblin,Dixon was suspended. Hamblin told Dixon to go homeand, when a decision was made as to final action, theywould contact him. According to Dixon's recollection,Cliff Hamblin told him that he was terminated. The rep-rimand notice reflects that Dixon was suspended fromwork until further notice.Under the peculiar circumstances surrounding the Oc-tober 8 incident, I am convinced that Dixon's recollec-tion is incorrect.'8In the first place, Dixon admitted thatHamblin told him, "We're going to terminate you. and ifwe need you we'll call you." He recalls that Claytonthen said, "Stick close by a phone." I find it unusual thata supervisor would terminate an employee and tell himto stick by the phone for a possible recall. Moreover, asshown below, Dixon was called back into the plant 2days later. Therefore, I am convinced that Dixon wasnot terminated on October 8.Dixon was thereafter called by Safety Director TerryChewe and told to report to the office on Wednesday,October 10. Dixon testified that Cliff Hamblin, EllisGuntharp, and Truett Clayton were present. Accordingto Dixon, Hamblin read a list of rules to him. The last ofthose rules was that Dixon was supposed to report anyloafing, drinking, or anything he saw to his foreman.Dixon admitted that he told them that he could not dothat. Dixon testified that he was then asked, "If you cango by these rules, you can go and punch your card andgo back to work." Dixon replied that he could not dothat. Dixon asked if that was all, and he left.The uncontested evidence indicates that within ap-proximately 30 minutes after the above conversation.I I have discredited Dixon regarding the incidents of October , esenthough. in other respects. I have found his testimony to be credilable. Inaddition to the peculiar circumstances which render Clayton's and Hamb-lin's version more likely. I am aware of the emotional pressure on Dixonduring their conference. I feel that pressure may have affected his ahilityto understand what actualls occurred during the meetingClarence Finley accepted Dixon's former position ofleadman.Later on October 10, Dixon called back and toldTruett Clayton that he had changed his mind and wouldlike to return to work. Clayton told Dixon that his oldjob had been filled but that he would see what he coulddo about another job. Later that day, Clayton calledback for Dixon. However. Dixon was out. He did notreturn Clayton's call. At some time after October 10,Terry Chewe called and asked him to come in. Dixontold Chewe that he had other arrangements but that hewould try and get in. Dixon never did go in.I find no illegal action occurred regarding the termina-tion of Dixon.On March 9, 1979, Joe Dixon received a written repri-mand which reflected, "Bad packing performance on1830-staples caught top of back on 2 different sofas-visiting other depts during working hours-explained toJoe that this type packing and visitation could not andwould not be tolerated-if occured [sic] again furtheraction would be taken up and including discharge."Dixon's March 22 reprimand read, "not running dept. asit should be run and how he knows it should be run, andbad packing performance on 2599 love seat-clinchedwith clincher gun in top of back. Employee was talkedto about the above problems and I told him that this washis last reprimand, and if this happened again furtheraction would be taken up to and including discharge."Although not alleged as violative, Dixon received a simi-lar reprimand on February 15.There is no serious dispute as to the factual basis forthe above-mentioned reprimands. There is a question asto Dixon's responsibility for the damage to the sofas andloveseat. Respondent contends that Dixon, as leadman, isresponsible for damage to furniture caused by packingregardless of which member of his crew actually packedthe furniture. The two reprimands resulted, at least inpart, from improper stapling of the cartons containingfurniture for shipment. The clincher staples were in-stalled improperly and, as a result of the installation, thestaples tore the furniture.Of course Respondent is free to assess responsibility toany degree it desires to its leadmen and supervisory per-sonnel, provided its action regarding nonsupervisory per-sonnel is not taken because of employee actions protect-ed by the Act. Here the record implies that perhapsDixon was held to a greater degree of responsibility forthe actions of his crew than others in positions of respon-sibility, including foremen. For example, I notice that therecord does not reflect that any of the foremen were dis-ciplined because of the actions of their employees whichresulted in the numerous poor quality reprimands whichwere received in evidence in these proceedings. Howev-er, under the circumstances present here, Respondent didnot have the burden of disproving disparity. Despitewhat the record may imply, there was no evidence indi-cating that foremen and leadmen were not customarilyheld to a degree of responsibility for the actions of theircrew, similar to the burden imposed on Dixon duringFebruary 1979 and afterward. Therefore. I find that the219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence does not warrant the finding of a violation as toDixon's reprimands.B. The Disparate Work AssignmentThe General Counsel alleges that Respondent assignedCharles Washington a more arduous job, in violation ofSection 8(a)(3). I find that the record does not supportthat allegation.Washington testified that he was assigned to the "tilt-up-job" in April 1979. Prior to that time Washingtonrolled furniture from the lines and helped load trailers.According to Washington the tilt-up-job involved stack-ing crates of furniture in lines behind the warehouse sothat other employees could roll the crates away. Wash-ington was assigned to tilt-up upon the termination of theemployee who formerly held that job. He remained onthe job for the entire 8-hour shift for approximately 1day. Apparently, Washington was then returned to hisformer job upon Respondent assigning a newly hired em-ployee to tilt-up. However, the new employee quit after3 days. Respondent then assigned Washington and an-other new hire to tilt-up on a rotating basis. Washingtonwould work on tilt-up for 5 hours I day, then 3 hoursthe following day. The other employee would rotate,working 3 hours when Washington worked 5, and 5when Washington worked 3.There is nothing in the record which demonstratesthat, by assigning Washington to the tilt-up job, Re-spondent was treating him in a disparate manner. Thejob was an ongoing one, it was not created for Washing-ton. Other employees were also assigned the job. More-over, shortly after Washington was assigned to tilt-up,the job was placed on a rotating shift basis, an actionwhich obviously made the job more acceptable. Further-more, there is nothing which indicates that Washington,or any of the other employees, felt that tilt-up was morearduous than other jobs in the plant. I find nothing il-legal in Washington's assignment.C. The Written WarningsIn addition to the alleged violative warnings which Ihave treated in sections III,E,(4), and IV,A, supra, theGeneral Counsel alleges that the following employees re-ceived written warnings:Charles WashingtonRayburn DixonDebra WashingtonThomas UnderwoodRobert EubanksRobert DentonWarren K. LipseyAlbert GordonAll the above-named employees testified regarding theGeneral Counsel's allegations. In each instance of an al-leged reprimand, the employee either admitted or did notdeny the factual basis for the reprimand. Furthermore,the evidence revealed neither disparity nor that Re-spondent awarded reprimands to employees because oftheir union activity. All the above-mentioned employeesengaged in prounion activity and some were on the in-plant organizing committee. However, the evidence dem-onstrated that other employees, many of whom demon-strated antiunion feelings, received similar warnings. Theevidence did indicate that perhaps Tommy Underwood'sactions did not justify the warning which he received inJuly 1979. However, Respondent's agents admitted,during the hearing, that Underwood would have not re-ceived the warning if they had known all the facts thatdeveloped during the hearing. Furthermore, the evidencereflected that Underwood's warnings of March and July1979 have now washed out and will not be considered infuture action.I find no violation as to the above-mentioned warn-ings. 9v. THE OBJECTIONSIn considering the objections,20I have considered theevidence reflecting activity during the critical period ofSeptember 28 to December 1, 1978.I find that the evidence is sufficient to sustain some ofthe objections included within the Board's order. Al-though one of the objections was not supported by the' The General Counsel also argues that I should grant a broad orderto remove the warnings and reprimands issued by Respondent to all em-ployees after the beginning of the union campaign. The General Counselprefaces this argument on his contention that the evidence shows a dra-matic increase in the number of warnings given after the union organiza-tion effort began in September 1978. Respondent replies that, if thereexist such evidence, the increased warnings resulted from business-basedreasons. Furthermore, Respondent argues, the evidence shows thatduring the material times Respondent was sending its supervisors to man-agement seminars and those seminars emphasized documentation. There-fore. it is only natural that the supervisors would engage in more docu-mentation of personnel matters. The General Counsel cited AmericanCommercial Bank, 226 NLRB 1130 (1976). and Vincent's Steak House,Inc., 216 NLRB 647. 650 (1975). as supporting his position. Howeverboth of those cases must be distinguished from the instant situation. Here,the evidence fails to prove a connecting link between the increased disci-plinary actions in general and the employees' union activities. There wasno showing that employees were cautioned, either directly or by implica-tion. that Respondent was cracking down because of their union activi-ties. Nor was there a showing that Respondent engaged in disparatetreatment by issuing more reprimands to union advocates. In short, therewas no showing that Respondent used the increase in reprimands as anantiunion weapon. An employer does not violate the law by continuingto operate his business as he sees fit, even though that operation may in-clude personnel policy changes during a union campaign, unless bymaking those changes, he effects injury to employee rights protected bySec. 7. The General Counsel failed to prove that such was the result ofRespondent's increased documentation.:o In accordance with the Board's order directing a hearing, I haveconsidered evidence with respect to Objections 6, 7 and 9 and additionalObjections A and B. Those objections are:(6) Foremen and Supervisors constantly questioned individual em-ployees as to how they felt about the Union.(7) Foremen and Supervisors threatened individual employees"that anyone who fools with the Union will get in trouble."(9) Agents of the company offered money and promotions to em-ployees if they would work against the Union.Additional Objection A.During the investigation. employee witnesses testified to incidents ofalleged interrogation, threats of retaliation. threats of loss of benefits,promise of benefits, and oral announcement and warning regarding anoverly broad no-solicitation policy.Additional Objection B:In Case 26-CA-7522, the complaint to be issued shortly will allege thatWalter Floyd. an employee, was unlawfully suspended on November 15,1978, and unlawfully discharged on November 22. 1978. As the suspen-sion and discharge of Floyd occurred in the critical period preceding theelection and as his suspension and discharge is to he alleged as a violationof Sec 8(a)( I) and (3) in the complaint in Case 26-CA 7522. it is foundthat his additional objection raises material and substantial issues best re-solaved on tIh basis of record testimony.220 BROOKWOOD FURNITUREevidence,2I find that the objectionable conduct wassufficient to warrant setting aside the election and I sorecommend.My findings mentioned above at sections Ill,B,(4);III,C,(1); III,D,(2),(3),22(4), (8), (9), (10), (14), and (16)and I1I,E,(2), reflect conduct which sustains the objec-tions.Therefore, I recommend that Objections 6, 7, and 9and additional Objection A be sustained and the electionset aside and a new election ordered.CONCLUSIONS OF LAW1. Respondent, Brookwood Furniture, Division of U.S.Industries, is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Upholsterers' International Union of North Amer-ica, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating its employees about their union ac-tivities; telling its employee he should change his nega-tive attitude in regard to the employee seeking a higherwage rate for another employee; implying that its em-ployees may get into trouble over a union; threatening itsemloyee that he might get into trouble by involvinghimself with the Union; threatening its employee that hecould not afford to vote for the Union because he was aleadman; threatening its employee that it was afraid theemployee was going to get into trouble by being on theUnion's in-plant organizing committee; and reprimandingemployee Jimmy Lessel because he threatened to filecharges with the National Labor Relations Board, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(l) of the Act.4. Respondent, by issuing reprimands to KawoniesMcElhenney on January 4 and 25, and March 1, 1979,engaged in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act.5. Respondent, by discharging Jerry Wray on March8, 1979, and Kawonies McElhenney on March 9, 1979,and thereafter refusing to reinstate Wray and McElhen-ney, because of their union activity, has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act.6. Respondent did not engage in unfair labor practicesas alleged in the complaint other than as found above.21 I specifically find that the evidence does not support the complaintallegation regarding the suspension and discharge of Walter FloydDuring the hearing the allegations regarding the suspension and dis-charge of Floyd were deleted from the complaint by amendment. More-over, I specifically find that evidence, which I credit, demonstrates thatRespondent was not acting illegally when it suspended and dischargedFloyd. In so finding, I discredit the testimony of Floyd. Therefore, I rec-ommend that additional Objection B. which involves Floyd's suspensionand discharge, be overruled.22 My findings in sec. tlI,D.(3), supra, regarding the antiunion speech-es of Tracy Buse demonstrate that Buse's comments were different fromthe allegedly violative conduct. However, against the background (ofunfair labor practices as found herein. Buse's admitted comments consti-tute objectionable conduct. By telling the employees that negotiationswould start from blank, that they may end up with less. more, or thesame benefits they presently enjoy. Buse engaged in objectionahle con-duct (see Coach and Equipment Sales Corp., 228 NLRB 440) (1977); com-pare Plasironic. Inc.. 233 NLRB 155 (1977)).7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom, and to take certain affirmative ac-tions designed to effectuate the policies of the Act. Myrecommended Order will require Respondent to offerJerry Wray and Kawonies McElhenney immediate andfull reinstatement to their former jobs or, if their formerjobs no longer exist, to substantially equivalent positions,and to make Wray and McElhenney whole for any lossof earnings they may have suffered by reason of Re-spondent's discrimination against them, and to post ap-propriate notices. Loss of backpay shall be computed andinterest thereon shall be added in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).23Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER24The Respondent, Brookwood Furniture, Division ofU.S. Industries, Pontotoc, Mississippi, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act in violation of Section 8(a)(1) of theAct, by interrogating its employees about their union ac-tivities; telling its employee he should change his nega-tive attitude in regard to the employee seeking a higherwage rate for another employee; implying that its em-ployees may get into trouble over a union; threatening itsemployee that he was "fixing" to get into trouble by in-volving himself with the Union; threatening its employeethat he could not afford to vote for the Union becausehe was a leadman; threatening its employee that it wasafraid the employee was going to get into trouble bybeing on the Union's in-plant organizing committee; andreprimanding employee Jimmy Lessel because he threat-ened to file charges with the National Labor RelationsBoard.(b) Issuing reprimands to its employees because of itsemployees' union activities.(c) Discharging and thereafter refusing to reinstate itsemployees because of their union activities.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2:1 See. generally. Isis Plumbhing & Ihuting Co., 138 NLRB 716 (1962)24 In Ihe event no exceptions are filed a:s provided b) Sec 102.46 ofthe Rules and Regulations of the National Labor Rclalions Board, thefindings, conclusions. and recommended Order herein shall. as providedin Sec 12.48 of the Rules and Regulations. be adopted h the Board andbecome its finding,., conclusions. and (rdCr. and all objectlons theretoshall be deemed aix ed for all purposes,221 DECISIONS OF NATIONAL LABOR RELATIONS O()ARD2. Take the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct:(a) Offer immediate and full reinstatement to JerryWray and Kawonies McElhenney to their former jobsor, if that job no longer exists, to a substantially equiva-lent position, without prejudice to their seniority orother rights and privileges.(b) Make Jerry Wray and Kawonies McElhenneywhole for any loss of pay they may have suffered as aresult of the discrimination against them in the mannerset forth in the section of this Decision entitled "TheRemedy."(c) Rescind, expunge from its records, and give noconsideration to warnings issued to its employee JimmyLessel on December 15, 1978, and its employee Kawon-ies McElhenney on January 4 and 25, and March 1,1979.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Pontotoc, Mississippi, plants copies ofthe attached notice marked "Appendix."25Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.:~ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Courl of Appeals Enforcing anOrder of the National l.ahor Relations Board222